Exhibit 10.2

 

Execution Version

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (together with all exhibits and schedules hereto, as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of March 22, 2012, is made by ZaZa Energy Corporation, a
Delaware corporation (the “Company”), ZaZa Holdings, Inc., a Delaware
corporation (“Holdings”), Toreador Resources Corporation, a Delaware corporation
(“Toreador”), ZaZa Energy, LLC, a Texas limited liability company (“ZaZa LLC”)
and each of the other Persons that from time to time becomes an Additional
Grantor pursuant to Section 11(m) of this Agreement (together with the Company,
Holdings, Toreador and ZaZa LLC, each, a “Grantor” and, collectively, the
“Grantors”) in favor of the Collateral Agent (as defined below), on behalf and
for the benefit of the Secured Parties (as defined below).

 

RECITALS

 

A.            The Company has entered into that certain Securities Purchase
Agreement, dated as of February 21, 2011 (as the same from time to time
hereafter may be amended, restated, supplemented or otherwise modified, the
“Securities Purchase Agreement”), by and among the Company and the Purchasers
(as defined in the Securities Purchase Agreement) named therein, pursuant to
which, subject to the terms and conditions set forth therein, the Company issued
and sold to such Purchasers, and such Purchasers purchased from the Company, the
Notes.  Capitalized terms not defined herein shall have the meanings given to
them in the Securities Purchase Agreement.

 

B.            Each of the Grantors identified above is a member of an affiliated
group of companies that includes the Company and the each of the other Grantors,
and the proceeds from the issuance and sale of the Notes under the Securities
Purchase Agreement will be used, in part, to enable the Company and the other
Grantors to make transfers among themselves in connection with their respective
operations.  Each Grantor will receive direct and indirect benefits from the
issuance of the Notes and the other transactions contemplated by the Securities
Purchase Agreement.

 

C.            Holdings, Toreador and ZaZa LLC have executed and delivered to the
Secured Parties (as defined below) that certain Guaranty Agreement, dated as of
February 21, 2012 (as the same from time to time hereafter may be amended,
restated, supplemented or otherwise modified, the “Guaranty”), pursuant to which
such Grantors have on a joint and several basis guaranteed the full, complete
and final payment and performance of the “Guaranteed Obligations” (as defined in
the Guaranty).

 

D.            The Purchasers are willing to purchase the Notes as provided in
the Securities Purchase Agreement and otherwise make, extend and maintain
certain financial accommodations to the Company as provided in the Transaction
Documents, but only upon the condition, among others, that the Company and those
Grantors party to the Guaranty shall have executed and delivered this Agreement
to the Collateral Agent, on behalf and for the benefit of the Secured Parties.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Purchasers to enter into the Securities
Purchase Agreement and the other Transaction Documents, to purchase the Notes to
be purchased by them, and to otherwise make, extend and maintain financial
accommodations to or for the benefit of the Company on the terms and subject to
the conditions set forth therein, and for other good and valuable consideration,
and intending to be legally bound, each Grantor, jointly and severally, hereby
represents, warrants, covenants and agrees as follows:

 

SECTION 1.        Defined Terms.  The following capitalized terms shall have the
following meanings (such meanings being equally applicable to both the singular
and plural forms of the terms defined):

 

“Account” means and includes any “account,” as such term is defined in Article 9
of the UCC, now owned or hereafter acquired or received by any Grantor or in
which any Grantor now holds or hereafter acquires or receives any right or
interest.

 

“Account Debtor” means a Person obligated on an Account, Chattel Paper or
General Intangible, but does not include a Person obligated to pay on or under
an Instrument, even if such Instrument constitutes a part of Chattel Paper.

 

“Additional Grantor” has the meaning specified for such term in Section 11(m) of
this Agreement.

 

“Agreement” has the meaning specified for such term in the Preamble hereto.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq., as now and hereafter in effect, any successors to such
statute and any other applicable bankruptcy, insolvency or other similar law of
any jurisdiction including, without limitation, any law of any jurisdiction
relating to the reorganization, readjustment, liquidation, dissolution, release
or other relief of debtors, or providing for the appointment of a receiver,
trustee, custodian or conservator or other similar official for all or any
substantial part of such debtor’s assets, or for the making of an assignment for
the benefit of creditors of a debtor.

 

“Certificate of Title” means all certificates of title (or similar ownership
documents) with respect to which applicable law provides for a security interest
to be identified on such certificate as a condition for the perfection or
priority of a security interest over the rights of a lien creditor or other
Persons with respect thereto.

 

“Chattel Paper” means and includes any “chattel paper,” as such term is defined
in Article 9 of the UCC, now owned or hereafter acquired or received by Grantor
or in which any Grantor now holds or hereafter acquires or receives any right or
interest.

 

“Collateral” means all of each Grantor’s: (a) Accounts; (b) Chattel Paper;
(c) Commercial Tort Claims; (d) Contracts; (e) Deposit Accounts; (f) Documents;
(g) Equipment; (h) Fixtures; (i) General Intangibles; (j) Instruments;
(k) Inventory; (l) Investment Property (other than the 50,000 shares of Series A
Preferred Stock of ePsolutions, Inc. owned by Toreador on the date hereof);
(m) Letter-of-Credit Rights; (n) Supporting Obligations; (o) other goods and

 

2

--------------------------------------------------------------------------------


 

personal property of such Grantor whether tangible or intangible and whether now
or hereafter owned or existing, leased, consigned by or to, or acquired by, such
Grantor and wherever located; and (p) to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.

 

“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent for the Secured Parties, together with its successors and
assigns in such capacity.

 

“Commercial Tort Claims” means any claim arising in tort now or hereafter owned
or acquired or received by any Grantor or in which any Grantor now holds or
hereafter acquires or receives any right or interest, including, without
limitation, those listed on Schedule III hereto.

 

“Commodity Account” means and includes any “commodity account,” as such term is
defined in Article 9 of the UCC, now owned or hereafter acquired or received by
any Grantor or in which any Grantor now holds or hereafter acquires or receives
any right or interest.

 

“Company” has the meaning specified for such term in the Preamble hereto.

 

“Contract” means any contract (including any customer, vendor, supplier, service
or maintenance contract), lease, license (including any License), undertaking,
purchase order, permit, franchise agreement or other agreement (other than any
right evidenced by Chattel Paper, Documents or Instruments), whether in written
or electronic form, in or under which any Grantor may now hold or hereafter
acquires or receives any right or interest, including with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

 

“Copyright” means any of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of such Grantor) by any Grantor or
in which any Grantor now holds or hereafter acquires or receives any right or
interest, in whole or in part:  (a) any copyright, whether registered or
unregistered, held pursuant to the laws of the United States of America or of
any other country or foreign jurisdiction; (b) registration, application or
recording in the United States Copyright Office or in any similar office or
agency of the United States of America or any other country or foreign
jurisdiction; (c) any continuation, renewal or extension thereof; and (d) any
registration to be issued in any pending application, and shall include any
right or interest in and to work protectable by any of the foregoing which are
presently or in the future owned, created or authorized (as a work for hire for
the benefit of such Grantor) or acquired by such Grantor, in whole or in part.

 

“Copyright License” means any agreement, whether in written or electronic form,
now owned or hereafter acquired or received by any Grantor or in which any
Grantor now holds or hereafter acquires or receives any right or interest
granting any right to use or right not to be sued with respect to the use of any
Copyright or any work protectable by Copyright.

 

“Deposit Account” means and includes any “deposit account” as such term is
defined in Article 9 of the UCC.

 

3

--------------------------------------------------------------------------------


 

“Documents” means and includes any “documents,” as such term is defined in
Article 9 of the UCC, now owned or hereafter acquired or received by any Grantor
or in which any Grantor now holds or hereafter acquires or receives any right or
interest.

 

“Equipment” means and includes any “equipment,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest.

 

“Event of Default” has the meaning specified for such term in the Securities
Purchase Agreement.

 

“Fixtures” means and includes any “fixtures,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest.

 

“General Intangible” means and includes any “general intangible,” as such term
is defined in Article 9 of the UCC, now owned or hereafter acquired or received
by any Grantor or in which any Grantor now holds or hereafter acquires or
receives any right or interest.

 

“Good Faith Contest” has the meaning specified for such term in the Securities
Purchase Agreement.

 

“Grantors” has the meaning specified for such term in the Preamble hereto.

 

“Guaranty” has the meaning specified for such term in the Recitals hereto.

 

“Holdings” has the meaning specified for such term in the Preamble hereto.

 

“Instrument” means and includes any “instrument,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest.

 

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, trade secret, customer list, Internet domain name (including any right
related to the registration thereof), proprietary or confidential information,
mask work, source, object or other programming code, invention (whether or not
patented or patentable), technical information, procedure, design, knowledge,
know-how, software, data base, data, skill, expertise, recipe, experience,
process, model, drawing, material or record.

 

“Inventory” means and includes any “inventory,” as such term is defined in
Article 9 of the UCC, wherever located, now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest.

 

“Investment Property” means and includes any “investment property,” as such term
is defined in Article 9 of the UCC, now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest.

 

4

--------------------------------------------------------------------------------


 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit A attached hereto.

 

“Letter-of-Credit Right” means any right now owned or hereafter acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest, in each case to payment or performance under
a letter of credit (as such term is defined in Article 5 of the UCC), whether or
not the beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Lien” has the meaning specified for such term in the Securities Purchase
Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
any Grantor or in which any Grantor now holds or hereafter acquires or receives
any right or interest, and shall include any renewals or extensions of any of
the foregoing thereof.

 

“Material Adverse Effect” has the meaning specified for such term in the
Securities Purchase Agreement.

 

“Patent” means any of the following now hereafter owned or acquired or received
by any Grantor or in which any Grantor now holds or hereafter acquires or
receives any right or interest: (a) letters patent and right corresponding
thereto, of the United States of America or any other country or other foreign
jurisdiction, any registration and recording thereof, and any application for
letters patent, and rights corresponding thereto, of the United States of
America or any other country or other foreign jurisdiction, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States of America, any State thereof or any other country or other foreign
jurisdiction; (b) any reissue, continuation, continuation-in-part or extension
thereof; (c) any petty patent, divisional, and patent of addition; and (d) any
patent to issue in any such application.

 

“Patent License” means any agreement, whether in written or electronic form, now
hereafter owned or acquired or received by any Grantor or in which any Grantor
now holds or hereafter acquires or receives any right or interest granting any
right to use or right not to be sued with respect to any Patent or any invention
on which a Patent is in existence.

 

“Person” has the meaning specified for such term in the Securities Purchase
Agreement.

 

“Proceeds” means and includes any “proceeds,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
guideline or determination of an arbitrator, a court or other governmental
authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.

 

5

--------------------------------------------------------------------------------


 

“Required Noteholders” has the meaning specified for such term in the Securities
Purchase Agreement.

 

“Secured Obligations” means (a) as to the Company, all obligations of the
Company for the payment of the principal amount of the Notes, accrued interest
thereon (including, without limitation, interest accruing after the filing of
any petition in bankruptcy or commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), all Premiums and all other fees and
amounts due to the holders of Notes pursuant to the terms of the Securities
Purchase Agreement and the other Transaction Documents, (b) as to Holdings,
Toreador, ZaZa LLC and any other Guarantor, such Person’s “Guaranteed
Obligations” as such term is defined in the Guaranty, and (c) any and all other
debts, liabilities and reimbursement obligations, indemnity obligations and
other obligations for monetary amounts, fees, expenses, costs or other sums
(including reasonable attorneys’ fees and costs) chargeable to the Company or
any other Credit Party under or pursuant to any of the Transaction Documents.

 

“Secured Parties” means the Collateral Agent and the holders from time to time
of the Notes.

 

“Securities Account” means and includes any “securities account,” as such term
is defined in Article 9 of the UCC, now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest.

 

“Securities Purchase Agreement” has the meaning specified for such term in the
Recitals hereto.

 

“Subsidiary” has the meaning specified for such term in the Securities Purchase
Agreement.

 

“Supporting Obligations” means and includes any “supporting obligations,” as
such term is defined in Article 9 of the UCC, now or hereafter owned or acquired
or received by any Grantor or in which any Grantor now holds or hereafter
acquires or receives any right or interest.

 

“Toreador” has the meaning specified for such term in the Preamble hereto.

 

“Trademark License” means any agreement, whether in written or electronic form,
now or hereafter owned or acquired or received by any Grantor or in which any
Grantor now holds or hereafter acquires or receives any right or interest
granting any right to use or right not to be sued for the use of any Trademark
or Trademark registration.

 

“Trademarks” means any of the following now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest:  (a) any trademark, service mark, trade name,
corporate name, business name, trade style, logo, other source or business
identifier, print or label on which any of the foregoing have appeared or
appear, design or other general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and any
applications in connection therewith, including registration, recording and
application in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America,

 

6

--------------------------------------------------------------------------------


 

any State thereof or any other country or other foreign jurisdiction; and
(b) any reissue, extension or renewal of any of the foregoing.

 

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of the Collateral Agent’s
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code (including the Articles, Divisions,
Parts, Chapters, Sections and the like, as applicable, thereof) as in effect at
such time in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

“ZaZa LLC” has the meaning specified for such term in the Preamble hereto.

 

SECTION 2.        Grant of Security Interest.  As security for the full,
complete and final payment and performance when due (whether at stated maturity,
by acceleration or otherwise) of all the Secured Obligations and in order to
induce the Purchasers to enter into the Securities Purchase Agreement and the
other Transaction Documents and to purchase the Notes and make, extend and
maintain financial accommodations to and for the benefit of the Company upon the
terms and subject to the conditions of the Transaction Documents, each Grantor
hereby assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Collateral Agent, on behalf and for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, on behalf and for the benefit of the
Secured Parties, a security interest in and to all of such Grantor’s respective
right, title and interest in, to and under the Collateral, whether now existing
or hereafter arising or acquired, except for any asset or right to the extent
that at the time of effectiveness the grant of a security interest therein is
prohibited or restricted by any contract, indenture, instrument or other
agreement or would give another party to any contract, indenture, instrument or
other agreement the right to terminate its obligations thereunder, provided,
however, that such exclusion shall not apply with respect to any such
prohibition or restriction that is deemed ineffective under the UCC or
applicable law.

 

SECTION 3.        Assignment of Contracts; Rights of the Collateral Agent;
Collection of Accounts.

 

(a)           In furtherance of Section 2 and the purposes of this Agreement,
each Grantor hereby assigns, conveys, mortgages, pledges, hypothecates and
transfers to the Collateral Agent, on behalf and for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, on behalf and for the
benefit of the Secured Parties, a security interest in and to, all right, title
and interest of such Grantor in and to, and all benefits accruing to such
Grantor pursuant to, each of the Contracts (subject to the restrictions set
forth in Section 2), Instruments, Chattel Paper and Investment Property,
provided, however, that, unless an Event of Default shall have occurred and be
continuing, such Grantor shall have the right to exercise any of its rights
under the Contracts, Instruments, Chattel Paper or Investment Property to which
it is a party or by which it is bound (including the right to enter into
possession of and use any and all property leased or licensed to such Grantor,
as lessee or licensee, the right to use any or all of the facilities

 

7

--------------------------------------------------------------------------------


 

made available to such Grantor and the right to make all waivers and agreements,
to give all notices, consents and releases, to take all action upon the
happening of any default giving rise to a right in favor of such Grantor, under
any of the Contracts, Instruments, Chattel Paper or Investment Property to which
it is a party or by which it is bound, and to do any and all other things
whatsoever which such Grantor is or may become entitled to do under any of the
Contracts, Instruments, Chattel Paper or Investment Property to which it is a
party or by which it is bound); and provided, further, that during the
continuance of any Event of Default, the Collateral Agent shall have the right
(but not the obligation) to exercise any and all rights under the Contracts
(including all rights set forth in the parenthetical in the immediately
preceding proviso and in Section 3(d)).

 

(b)           Notwithstanding anything contained in this Agreement to the
contrary, each Grantor expressly agrees that it shall not default under any of
its Contracts, Instruments, Chattel Paper or Investment Property, it shall
observe and perform all the conditions and obligations to be observed and
performed by it thereunder and that it shall perform all of its duties and
obligations thereunder, all in accordance with and pursuant to the terms and
provisions of each such Contract, Instrument, Chattel Paper or Investment
Property unless and to the extent such default(s) or other failure(s) could not,
individually or in the aggregate, with reasonable likelihood, be expected to
have a Material Adverse Effect; provided, however, that Grantor may suspend
performance of its obligations under any such Contract, Instrument, Chattel
Paper or Investment Property in the event of a material breach of such
Contract, Instrument, Chattel Paper or Investment Property by a third party. 
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Contract, Instrument, Chattel Paper or
Investment Property by reason of or arising out of this Agreement or the
granting to the Collateral Agent of a security interest therein or the receipt
by the Collateral Agent or any other Secured Party of any payment relating to
any Contract, Instrument, Chattel Paper or Investment Property pursuant hereto,
nor shall the Collateral Agent or any other Secured Party be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract, Instrument, Chattel Paper or
Investment Property, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Contract, Instrument, Chattel Paper or
Investment Property, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

(c)           The Collateral Agent authorizes each Grantor to collect its
Accounts and to deposit all of the proceeds of such Accounts and any other
amounts received by such Grantor into a Deposit Account subject to a control
agreement in form and substance reasonably satisfactory to the Required
Noteholders (other than amounts used for payroll, payroll taxes or employee
benefits as set forth on Schedule II-B); provided that the Collateral Agent may,
upon the occurrence and during the continuation of any Event of Default and
without notice, limit or terminate said authority at any time.  If required by
the Collateral Agent at any time during the continuation of any Event of
Default, any Proceeds, when first collected by any Grantor, received in payment
of any such Account or in payment for any of its Inventory or on account of any
of its Contracts shall be promptly deposited by such Grantor in precisely the
form received (with all necessary endorsements) in a special bank account
maintained by the Collateral Agent subject to withdrawal by the Collateral Agent
only, as hereinafter provided, and until so turned

 

8

--------------------------------------------------------------------------------


 

over shall be deemed to be held in trust by such Grantor for and as the
Collateral Agent’s property, on behalf and for the benefit of the Secured
Parties, and shall not be commingled with such Grantor’s other funds or
properties.  Such Proceeds, when deposited, shall continue to be collateral
security for all of such Grantor’s Secured Obligations and shall not constitute
payment thereof until applied as hereinafter provided.  Upon the occurrence and
during the continuation of any Event of Default, the Collateral Agent may, in
its sole discretion, after consultation with the Required Noteholders, apply all
or a part of the funds on deposit in said special account to the principal of or
interest on, or both, in respect of any of the Secured Obligations in accordance
with the provisions of Section 7(h), and any part of such funds which the
Collateral Agent elects not so to apply and deem not required as collateral
security for the Secured Obligations shall be paid over from time to time by the
Collateral Agent to the appropriate Grantor.  If an Event of Default has
occurred and is continuing, at the request of the Collateral Agent, each Grantor
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the sale (or other disposition) and delivery of
such Inventory and such Grantor shall deliver all original and other documents
evidencing and relating to, the performance of labor or service which created
such Accounts, including, without limitation, all original orders, invoices and
shipping receipts.

 

(d)           The Collateral Agent may at any time, upon the occurrence and
during the continuation of any Event of Default, notify Account Debtors of such
Grantor, parties to the Contracts of such Grantor, obligors in respect of
Instruments, Chattel Paper and Investment Property of such Grantor that the
Accounts and the right, title and interest of such Grantor in and under such
Contracts, Instruments, Chattel Paper and Investment Property have been assigned
as collateral security to the Collateral Agent, on behalf and for the benefit of
the Secured Parties, and that payments shall be made directly to the Collateral
Agent pursuant to its written instructions.  Upon the request of the Collateral
Agent, such Grantor shall so notify such Account Debtors, parties to such
Contracts and obligors in respect of such Instruments, Chattel Paper and
Investment Property.  Upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent may, in its name, or in the name of
others communicate with such Account Debtors, parties to such Contracts and
Licenses and obligors in respect of such Instruments, Chattel Paper and
Investment Property to verify with such parties, to the Collateral Agent’s
satisfaction, the existence, amount and terms of any such Accounts, Contracts,
Licenses, Instruments, Chattel Paper or Investment Property.

 

SECTION 4.        Representations and Warranties.  Each of the Grantors
represents and warrants to the Collateral Agent that:

 

(a)           Such Grantor is the sole legal and equitable owner of, or, as to
Intellectual Property licensed from other Persons, licensee of, each item of the
Collateral in which it purports to grant a security interest hereunder, and such
Grantor has good, merchantable and insurable title or rights thereto free and
clear of any and all Liens, except for the Liens permitted under the Securities
Purchase Agreement.

 

(b)           No effective security agreement, collateral control agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Collateral exists, except such as may
have been filed by such Grantor in favor of the

 

9

--------------------------------------------------------------------------------


 

Collateral Agent pursuant to this Agreement or such as relate to the Liens
expressly permitted under the Securities Purchase Agreement.

 

(c)           The security interest in the Collateral created hereunder in favor
of the Collateral Agent, on behalf and for the benefit of the Secured Parties,
constitutes a valid security interest in the Collateral securing the payment of
the Secured Obligations.  Upon (i) the due filing of UCC financing statements
naming the applicable Grantor as “debtor”, naming the Collateral Agent as
“secured party” and describing the Collateral in the filing offices set forth on
Schedule I, and (ii) in the case of the Collateral comprising Trademarks,
Patents or Copyrights, in addition, the due recordation of a “Notice of Grant of
Security Interest in Intellectual Property,” substantially in the form of
Exhibit B, with respect to such Trademarks or Patents, with the United States
Patent and Trademark Office, and with respect to Copyrights, with the United
States Copyright Office, then the security interest in the Collateral granted to
the Collateral Agent, on behalf and for the benefit of the Secured Parties,
will, to the extent a security interest in the Collateral may be perfected by
filing UCC financing statements and, in the case of the Collateral comprising
Intellectual Property, in addition to the filing of such UCC financing
statements, by the recordation of the “Notice of Grant of Security Interest in
Intellectual Property” with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, constitute perfected security
interests therein prior to all other Liens (except for Liens expressly permitted
under the Securities Purchase Agreement); provided, however, additional actions,
filings, recordings or registrations in the United States Patent and Trademark
Office and the United States Copyright Office may be required with respect to
the perfection of the Collateral Agent’s security interest in Intellectual
Property acquired by any Grantor after the date hereof.

 

(d)           Such Grantor has previously delivered to the Secured Parties a
certificate signed by such Grantor and entitled “Perfection Certificate”
(collectively, the “Perfection Certificates”).  Such Grantor’s complete name and
organizational identification numbers are, and chief executive office, principal
place of business, and the place where such Grantor maintains its records
concerning the Collateral are presently located at the address(es), set forth on
such Grantor’s Perfection Certificate.  If such Grantor is a corporation,
limited liability company, limited partnership, corporate trust or other
registered organization, the state (or if not a state, the other jurisdiction)
under whose law such registered organization was organized is set forth such
Grantor’s Perfection Certificate.  The Collateral of such Grantor, other than
Deposit Accounts, Securities Accounts and Commodity Accounts, is presently
located, within the meaning of the UCC, at the address(es) further set forth for
such Grantor on such Grantor’s Perfection Certificate and such Grantor, to the
extent not delivered to the Collateral Agent pursuant to the terms hereof, will
not move such Collateral from such locations without providing at least fifteen
(15) days prior written notice to the Collateral Agent.  All Collateral of such
Grantor in the possession of a Person other than a Grantor and the location
thereof is set forth on such Grantor’s Perfection Certificate, and such Grantor
will not move Collateral, having an aggregate value in excess of $100,000 from
such locations without providing at least fifteen (15) days prior written notice
to the Collateral Agent.  Such Grantor does not use and has not during the last
five years used any other company name, corporate name, trade name, doing
business name or fictitious name, except for names first used after the date of
this Agreement and set forth in a notice delivered to the Collateral Agent
pursuant to Section 5(a).

 

10

--------------------------------------------------------------------------------


 

(e)                                  All Collateral of such Grantor comprising
Chattel Paper, Instruments or Investment Property comprising certificated
securities for such Grantor is set forth on such Grantor’s Perfection
Certificate.  All action necessary or desirable to protect and perfect such
security interest in each item set forth on such Perfection Certificate,
including the delivery of all originals thereof, duly indorsed in favor of the
Collateral Agent, to the Collateral Agent, has been duly taken.  The security
interest of the Collateral Agent in each Grantor’s Collateral listed on such
Grantor’s Perfection Certificate is prior in right and interest to all other
Liens (other than Liens expressly permitted under the Securities Purchase
Agreement) and is enforceable as such against creditors of and purchasers from
such Grantor.

 

(f)                                   All Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses owned, held or in
which such Grantor otherwise has acquired or received any rights or interest are
listed on such Grantor’s Perfection Certificate.  Such Grantor shall promptly
notify the Collateral Agent and amend such Grantor’s Perfection Certificate from
time to time to reflect any additions to or deletions from this list.  Except as
set forth on such Grantor’s Perfection Certificate, none of the Patents,
Trademarks or Copyrights has been licensed to any third party.

 

(g)                                 The name and address of each depository
institution at which such Grantor maintains any Deposit Account and the account
number and account name of each such Deposit Account is listed on Schedule
II-A.  The name and address of each securities intermediary or commodity
intermediary at which such Grantor maintains any Securities Account or Commodity
Account and the account number and account name is listed on Schedule II-A. 
Such Grantor agrees to amend Schedule II-A from time to time within five
(5) Business Days after opening any additional Deposit Account, Securities
Account or Commodity Account, or closing or changing the account name or number
on any existing Deposit Account, Securities Account, or Commodity Account.

 

(h)                                 Such Grantor has no fee simple interest in
any real property.

 

(i)                                    Such Grantor has no Commercial Tort
Claims other than those set forth on Schedule III hereto.  Such Grantor shall
promptly amend Schedule III from time to time to reflect any additions to or
deletions from this list.

 

(j)                                    There are no Accounts or Chattel Paper of
such Grantor which arise out of a contract or contracts with the United States
of America or any department, agency, or instrumentality thereof, except for
those listed on Schedule IV hereto.  Such Grantor shall promptly amend Schedule
IV from time to time (and, in any event, in accordance with Section 5(o) hereof)
to reflect any additions to or deletions from this list.

 

(k)                                 Such Grantor is the sole holder of record
and the sole beneficial owner of all certificated securities and uncertificated
securities pledged to the Collateral Agent by such Grantor under Section 2 of
this Agreement, free and clear of any adverse claim, as defined in
Section 8102(a)(1) of the UCC, except for Liens created in favor of the
Collateral Agent by this Agreement or as expressly permitted under the
Securities Purchase Agreement.

 

11

--------------------------------------------------------------------------------


 

(l)                                    None of the Investment Property of such
Grantor has been transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such transfer
may be subject.

 

SECTION 5.                         Covenants.  Each Grantor covenants and agrees
with the Collateral Agent that so long as any of the Notes are outstanding and
so long thereafter as any of the Secured Obligations shall remain unpaid:

 

(a)                                 Legal Status; Location.  Such Grantor shall
not change its name, its jurisdiction of organization, its type of organization,
its taxpayer identification number or its chief executive office or principal
place of business or remove or cause to be removed, the records concerning the
Collateral from those premises without at least fifteen (15) days prior written
notice to the Collateral Agent.  In the event that any Grantor shall change its
chief executive office or principal place of business (provided that the new
location is leased to the Grantor), then, concurrently with entering into the
lease for such new chief executive office or principal place of business, such
Grantor shall furnish to the Collateral Agent, an executed and delivered access
agreement in favor of the Collateral Agent with respect to such new location, in
form and substance reasonably satisfactory to the Collateral Agent. 
Notwithstanding the foregoing, in no event shall such Grantor change its
jurisdiction of organization to a jurisdiction outside the United States of
America or any State thereof without the prior written consent of the Collateral
Agent.

 

(b)                                 Further Assurances; Pledge of Instruments. 
At any time and from time to time, upon the written request of the Collateral
Agent, and at the sole expense of such Grantor, such Grantor shall promptly and
duly execute and deliver any and all such further instruments and documents and
take such further action as the Collateral Agent may reasonably deem necessary
or desirable to obtain the full benefits of this Agreement and of the rights and
powers herein granted, including (i) using commercially reasonable efforts to
secure all consents and approvals necessary or appropriate for the grant of a
security interest to the Collateral Agent in any Contract held by such Grantor
or in which such Grantor has any right or interest not heretofore assigned,
(ii) executing, delivering and causing to be filed any financing or continuation
statements under the UCC with respect to the security interests granted hereby,
(iii) filing or cooperating with the Collateral Agent in filing any forms or
other documents required to be recorded with the United States Patent and
Trademark Office, United States Copyright Office, or any actions, filings,
recordings or registrations in any foreign jurisdiction or under any intentional
treaty, required to secured or protect the Collateral Agent’s security interest
in such Grantor’s Collateral, (iv) transferring such Grantor’s Collateral to the
Collateral Agent’s possession (if a security interest in such Collateral can be
perfected by possession), (v) executing and delivering and causing the
applicable depository institution, securities intermediary, commodity
intermediary or issuer or nominated party under a letter of credit to execute
and deliver a collateral control agreement in form and substance reasonably
acceptable to the Collateral Agent with respect to each Deposit Account,
Securities Account, Commodity Account or Letter-of-Credit Right in or to which
such Grantor has any right or interest in order to perfect the security interest
created hereunder in favor of the Collateral Agent (including giving the
Collateral Agent “control” over such Collateral within the meaning of the
applicable provisions of Article 8 and Article 9 of the UCC), but excluding the
Deposit Accounts and Securities Accounts identified on Schedule II-B, which are
used exclusively for employee payroll or

 

12

--------------------------------------------------------------------------------


 

employee trust accounts, (vi) executing and delivering or causing to be
delivered written notice to insurers of the Collateral Agent’s security interest
in, or claim in or under, any policy of insurance (including unearned premiums),
(vii) using commercially reasonable efforts to obtain acknowledgments from
bailees having possession of any Collateral and waivers of liens from landlords
and mortgagees of any location where any of the Collateral in an aggregate
amount in excess of $500,000 may from time to time be stored or located, and
(viii) placing the interest of the Collateral Agent as lienholder (or other
similar designation) on the Certificate of Title of any motor vehicle or other
Equipment constituting Collateral owned by such Grantor which is covered by a
Certificate of Title and delivering the original thereof to the Collateral Agent
or its designated agent to the extent that the value of such motor vehicle or
other Equipment exceeds $500,000.  Such Grantor also hereby authorizes the
Collateral Agent and each other Secured Party to file any such financing or
continuation statement, and any amendments thereto, all without the signature of
such Grantor.  A carbon, photographic or other reproduction of this Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law, and without limiting
the generality of the foregoing, the Collateral Agent is expressly authorized to
use a collateral description that encompasses “all assets” or “all personal
property” or words of similar import in any such financing statement.  If any
amount payable under or in connection with any of the Collateral in respect of
the Eagle Ford Assets is or shall become evidenced by any Instrument, such
Instrument, other than checks and notes received in the ordinary course of
business and any Instrument in the outstanding or stated amount of less than
$100,000, shall be duly endorsed in a manner reasonably satisfactory to the
Collateral Agent and delivered to the Collateral Agent promptly and in any event
within five (5) Business Days of such Grantor’s receipt thereof.  If at any time
any Grantor shall hold any Investment Property comprised of certificated or
uncertificated securities, such Grantor shall promptly, and in any event within
five (5) Business Days of such Grantor’s acquisition or receipt thereof, pledge
such Investment Property to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms of a pledge agreement in form and substance
satisfactory to the Collateral Agent.

 

(c)                                  Maintenance of Records.  Such Grantor shall
keep and maintain, at its own cost and expense, satisfactory and complete
records of its Collateral, including a record of all payments received and all
credits granted with respect to such Collateral and all other dealings with such
Collateral.  At the Collateral Agent’s reasonable request, such Grantor shall
mark its books and records pertaining to its Collateral with a legend, approved
by the Collateral Agent in its reasonable discretion, to identify and evidence
this Agreement and the security interests granted hereby.

 

(d)                                 Indemnification. In any suit, proceeding or
action brought by the Collateral Agent or any other Secured Party relating to
any of such Grantor’s Accounts, Chattel Papers, Deposit Accounts, General
Intangibles (including any Contracts), Instruments, Letter-of-Credit Rights or
Investment Properties for any sum owing thereunder, or to enforce any provision
of any of such Grantor’s Accounts, Chattel Paper, Deposit Accounts, General
Intangibles (including any Contracts), Instruments, Letter-of-Credit Rights or
Investment Properties, such Grantor shall save, indemnify and keep the
Collateral Agent and each other Secured Party harmless from and against any and
all liabilities, expenses, losses or damages suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of the
obligor thereunder arising out of a breach by such Grantor of any obligation

 

13

--------------------------------------------------------------------------------


 

thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from such
Grantor, and all such obligations of such Grantor shall be and remain
enforceable against and only against such Grantor and shall not be enforceable
against the Collateral Agent or such other Secured Party.  Each Grantor hereby
further shall save, indemnify and keep the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, expenses, losses or
damages which any such Person may or might incur by reason of any and all claims
and demands whatsoever which may be asserted against any such Person arising out
of, as a result of, or otherwise connected with, the security interest created
hereby granted to the Collateral Agent by such Grantor under or in respect of
any of the Collateral by reason of (a) the failure by such Grantor to perform
any obligations or undertakings required to be performed by such Grantor under
or in connection with the Collateral (including the failure of any warranty or
representation (express or implied) in respect of the sale of any Inventory),
(b) any failure by such Grantor, in connection with any of the Collateral, to
comply with any applicable Requirement of Law, or (c) any bodily injury, death
or property damage occurring in connection with the use, sale or other
disposition of the Collateral; provided that such Grantor shall not be liable to
any Person pursuant to this Section 5(d) solely to the extent any such
liability, expense, loss or damage arises from such Person’s gross negligence or
willful misconduct.

 

(e)                                  Limitation on Liens on Collateral.  Such
Grantor shall not create, permit or suffer to exist, and shall defend its
Collateral against and take such other action as is necessary to remove, any
Lien on such Collateral, except for Liens expressly permitted under the
Securities Purchase Agreement.  Such Grantor shall further defend the right,
title and interest of the Collateral Agent in and to any of such Grantor’s
rights under the Collateral and in and to the Proceeds thereof against the
claims and demands of all Persons whomsoever.

 

(f)                                   Limitations on Modifications of
Accounts, Etc.  Upon the occurrence and during the continuation of any Event of
Default, such Grantor shall not, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Account, Chattel
Paper or Instrument or amounts due under any Contract, Deposit Account,
Letter-of-Credit Right or Investment Property, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof, or allow any credit or discount
whatsoever thereon other than trade discounts granted in the ordinary course of
business of such Grantor.

 

(g)                                 Maintenance of Insurance.  Such Grantor
shall maintain, with financially sound and reputable companies, the insurance
policies with limits and coverage provisions as required the Securities Purchase
Agreement (including paragraph 6G thereof).  In addition, such Grantor shall
maintain, with financially sound and reputable companies, insurance policies
insuring (i) its Equipment, Fixtures and Inventory that are usually insured by
companies in the same or similar businesses against loss by fire, explosion,
theft and such other casualties as are usually insured against by companies
engaged in the same or similar businesses, and satisfactory to the Required
Noteholders, and (ii) against liability for personal injury and property damage
relating to such Equipment, Fixtures and Inventory, and satisfactory to the
Required Noteholders.  If any Grantor maintains any property insurance, the
Grantor shall (i) at its expense, obtain a loss payable endorsement (form
BFU-438 or equivalent) to each policy of property insurance in favor of the
Collateral Agent for the benefit of the Secured Parties and each

 

14

--------------------------------------------------------------------------------


 

policy of liability insurance shall name the Collateral Agent for the benefit of
the Secured Parties as an additional insured, and (ii) if so requested by the
Collateral Agent, deliver to the Collateral Agent a report of a reputable
insurance broker satisfactory to the Collateral Agent with respect to the
insurance on its Equipment, Fixtures and Inventory, provided such request shall
not be made more than one time per year.  All policies of insurance maintained
by any Grantor shall contain a clause which provides that the Collateral Agent’s
and the other Secured Parties’ interests under the policy shall not be
invalidated by any act or omission to act of, or any breach of warranty by, the
insured, or by any change in the title, ownership or possession of the insured
property, or by the use of the property for purposes more hazardous than is
permitted in the policy.  All policies of insurance required to be maintained
pursuant to this Section 5(g) shall provide that no cancellation, termination or
lapse shall be effective until at least 30 days after receipt by the Collateral
Agent of written notice thereof (or 10 days in the case of any cancellation,
termination or lapse resulting from any failure by such Grantor to pay any
amounts due under any such policy of insurance).

 

(h)                                 Taxes, Assessments, Etc. Such Grantor shall,
and shall cause each of its Subsidiaries to, pay (i) all taxes, assessments and
other governmental charges imposed upon it or any of its properties or assets or
in respect of any of its franchises, business, income or profits before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums that
have become due and payable; provided, that no such charge or claim need be paid
if subject to a Good Faith Contest.

 

(i)                                    Limitations on Disposition.  Such Grantor
shall not sell, lease, license, transfer or otherwise dispose of any of such
Collateral, or attempt or contract to do so, except as permitted by the
Securities Purchase Agreement.

 

(j)                                    Further Identification of Collateral. 
Such Grantor shall, if so requested by the Collateral Agent, furnish to the
Collateral Agent, as often as the Collateral Agent shall reasonably request,
statements and schedules further identifying and describing its Collateral and
such other reports in connection with such Collateral as the Collateral Agent
may reasonably request, all in reasonable detail.

 

(k)                                 Notices.  Such Grantor shall advise the
Collateral Agent promptly upon, and in any event within five (5) Business Days
of, obtaining knowledge thereof, in reasonable detail, of (a) any material Lien,
other than Liens expressly permitted under the Securities Purchase Agreement,
attaching to or asserted against any of its Collateral, (b) the occurrence of
any other event which could have a Material Adverse Effect with respect to the
Collateral or on the security interest created hereunder, and (c) the
acquisition of any Commercial Tort Claim having a value (as reasonably estimated
by such Grantor) in excess of $500,000 and grant to the Collateral Agent, for
the benefit of the Secured Parties, of a security interest therein and in the
Proceeds thereof.

 

(l)                                    Right of Inspection and Audit.  Such
Grantor shall permit the Collateral Agent and the other Secured Parties such
rights of visitation, inspection and audit of the Collateral as provided in the
Securities Purchase Agreement (including as set forth in paragraph 6F thereof)
or any other Transaction Document.

 

15

--------------------------------------------------------------------------------


 

(m)                             Maintenance of Properties.  Such Grantor shall,
and shall cause each of its Subsidiaries to, (i) maintain and keep, or cause to
be maintained and kept, their respective properties, assets and facilities,
including its Equipment and Fixtures in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, and (ii) maintain
and preserve all material rights, privileges and franchises that such Grantor or
its Subsidiaries now have, in each case, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

(n)                                 Covenants Regarding Intellectual Property.

 

(i)                                    Such Grantor shall notify the Collateral
Agent promptly if (A) it knows or has reason to know that any application or
registration relating to any Patent or Trademark of such Grantor which is
material to the conduct of such Grantor’s business may become abandoned, (B) if
a terminal disclaimer is filed with respect to any Patent in the United States
Patent and Trademark Office, or (C) of any other adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office, or any court) regarding such Grantor’s
ownership or license of any Copyright, Patent or Trademark which is material to
the conduct of such Grantor’s business, its right to register the same, or to
keep and maintain the same.

 

(ii)                                Such Grantor shall take all commercially
reasonable steps necessary to prevent any misuse, infringement, invalidation,
misappropriation, unauthorized use or abandonment of its Copyrights, Patents,
Trademarks or other Intellectual Property, whether owned or licensed.  Such
Grantor’s efforts pursuant to this Section 5(n) shall include, but not be
limited to: (A) establishing prudent security measures and procedures governing
access to, and use of, property protected by such Copyrights, Trademarks or
Patents or of such Intellectual Property owned or licensed by such Grantor or
developed by any Person on behalf of such Grantor; (B) establishing and
maintaining in force any agreements with employees and consultants or any
written terms of employment, as are customarily used in such Grantor’s industry
for the protection of such Intellectual Property; and (C) vigorous enforcement
of such Grantor’s rights in any such Intellectual Property.

 

(iii)                            In no event shall such Grantor, either itself
or through any agent, employee, licensee or designee, file an application for
the registration of any Patent or Trademark with the United States Patent and
Trademark Office, any Copyright with the United States Copyright Office, or any
similar office or agency in any other country or any political subdivision
thereof unless it promptly informs the Collateral Agent and, upon request of the
Collateral Agent, executes and delivers any and all agreements, instruments,
documents, and papers as the Collateral Agent may request to evidence the
Collateral Agent’s security interest in such Copyright, Patent or Trademark,
including, with respect to Trademarks, the goodwill of such Grantor, relating
thereto or represented thereby.

 

(iv)                             Such Grantor shall take all necessary action to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain the registration of each of the Copyrights, Patents and
Trademarks of such Grantor which is material to the conduct of

 

16

--------------------------------------------------------------------------------


 

such Grantor’s business, including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

 

(v)                                 In the event that any Copyright, Patent or
Trademark of such Grantor is infringed, misappropriated or diluted by a third
party, such Grantor shall notify the Collateral Agent promptly after such
Grantor learns thereof and shall, unless such Grantor shall reasonably determine
that such Copyright, Patent or Trademark is not material to the conduct of such
Grantor’s business, promptly sue for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation or
dilution and take such other actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Copyright, Patent or
Trademark.

 

(vi)                             Such Grantor covenants and agrees that in the
event any Patent is or becomes subject to a terminal disclaimer, the security
interest granted in this Agreement shall extend to the Patent necessitating the
disclaimer and such Patent shall not be sold, transferred or otherwise alienated
without the prior written consent of the Collateral Agent.

 

(o)                                 Covenants Regarding Federal Government
Contracts.  If any Account or Chattel Paper of any Grantor arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, such Grantor shall (i) promptly notify the
Collateral Agent thereof in writing, and execute and deliver in connection
therewith (A) a collateral assignment of claims in favor of the Collateral
Agent, and (B) a notice of collateral assignment of claims directed to the
appropriate federal government agencies and agents thereof as required under
applicable law, each in form and substance satisfactory to the Collateral Agent,
(ii) promptly take any other steps reasonably required by the Collateral Agent
in order to ensure that all moneys due or to become due under such contract or
contracts shall be collaterally assigned to the Collateral Agent, for the
benefit of the Secured Parties, and notice thereof given under the Assignment of
Claims Act of 1940, as amended (31 U.S.C. 3727; 41 U.S.C. 15), or other
applicable law, and (iii) promptly update Schedule IV hereto and deliver a copy
of such revised schedule to the Collateral Agent, together with copies of all
related contracts evidencing such Accounts and/or Chattel Paper.

 

SECTION 6.                         The Collateral Agent’s Appointment as
Attorney-in-Fact.

 

(a)                                 Subject to Section 6(b), below, each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any
officer, co-agent or sub-agent thereof with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, from time to time at the Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives the Collateral Agent the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor to do the following:

 

(i)                                    to ask, demand, collect, receive and give
acquittances and receipts for any and all monies due or to become due under any
of such Grantor’s Collateral and, in the

 

17

--------------------------------------------------------------------------------


 

name of such Grantor in its own name or otherwise to take possession of, endorse
and collect any checks, drafts, notes, acceptances or other Instruments for the
payment of monies due under any such Collateral and to file any claim or to take
or commence any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such monies due under any such Collateral whenever
payable;

 

(ii)                                to pay or discharge any Liens, including any
tax lien, levied or placed on or threatened against such Collateral, to effect
any repairs or any insurance called for by the terms of this Agreement and to
pay all or any part of the premiums therefor and the costs thereof, which
actions shall be on behalf and for the benefit of the other Secured Parties and
the Collateral Agent and not such Grantor; and

 

(iii)                            to (A) direct any Person liable for any payment
under or in respect of any of such Collateral to make payment of any and all
monies due or to become due thereunder directly to the Collateral Agent or as
the Collateral Agent shall direct, (B) receive payment of any and all monies,
claims and other amounts due or to become due at any time arising out of or in
respect of any such Collateral, (C) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Accounts and
other Instruments and Documents constituting or relating to such Collateral,
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect such Collateral or any part
thereof and to enforce any other right in respect of any such Collateral,
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any such Collateral, (F) settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate, (G) license
or, to the extent permitted by an applicable license, sublicense, whether
general, special or otherwise, and whether on an exclusive or non-exclusive
basis, any Patent, Copyright, Trademark or other Intellectual Property
throughout the world for such term or terms, on such conditions and in such
manner as the Collateral Agent shall in its sole discretion determine, and
(H) sell, transfer, pledge, make any agreement with respect to or otherwise deal
with any of such Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and to do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent may reasonably deem
necessary to protect, preserve or realize upon such Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

(b)                                 The Collateral Agent agrees that, except
upon the occurrence and during the continuation of an Event of Default, it shall
not exercise the power of attorney or any rights granted to the Collateral
Agent, on behalf and for the benefit of the Secured Parties, pursuant to this
Section 6.  Each Grantor hereby ratifies, to the extent permitted by law, all
that said attorney shall lawfully do or cause to be done by virtue hereof.  The
power of attorney granted pursuant to this Section 6 is a power coupled with an
interest and shall be irrevocable until the Secured Obligations are finally and
completely paid and performed in full under the terms of the Securities Purchase
Agreement; provided that the foregoing power of attorney shall terminate upon
the full, complete and final payment and performance of the Secured Obligations
under the Transaction Documents.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The powers conferred on the Collateral
Agent hereunder are solely to protect the Collateral Agent’s and each other
Secured Party’s interests in the Collateral and shall not impose any duty upon
the Collateral Agent to exercise any such powers.  The Collateral Agent shall
have no duty as to any Collateral, including any responsibility for (i) taking
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral, or (ii) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Investment Property, whether or not the Collateral Agent has or is deemed
to have knowledge of such matters.  Without limiting the generality of the
preceding sentence, the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as the applicable Grantor reasonably requests
in writing at times other than upon the occurrence and during the continuance of
any Event of Default.  Failure of the Collateral Agent to comply with any such
request at any time shall not in itself be deemed a failure to exercise
reasonable care.  The Collateral Agent shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers and neither
it nor any of its officers, directors, employees, agents or representatives
shall be responsible to any Grantor for any act or failure to act.

 

(d)                                 Each Grantor also authorizes the Collateral
Agent, on behalf of itself and the other Secured Parties, at any time and from
time to time upon the occurrence and during the continuation of any Event of
Default, to (i) communicate in its own name with any party to any Contract of
such Grantor with regard to the assignment of the right, title and interest of
such Grantor in and under the Contracts hereunder and other matters relating
thereto, and (ii) execute, in connection with the sale of such Grantor’s
Collateral provided for in Section 6, any endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral.

 

(e)                                  If any Grantor fails to perform or comply
with any of its agreements contained herein and the Collateral Agent or any
other Secured Party, as provided for by the terms of this Agreement, shall
perform or comply, or otherwise cause performance or compliance, with such
agreement, the reasonable expenses, including reasonable attorneys’ fees and
expenses, of the Collateral Agent or such other Secured Party, shall be payable
by such Grantor to the Collateral Agent within (3) three days of written demand
and shall constitute Secured Obligations secured hereby.

 

SECTION 7.                         Rights and Remedies Upon Default.  It shall
be an “Event of Default” hereunder if any Event of Default (as defined in the
Securities Purchase Agreement) shall occur.  If any Event of Default shall have
occurred and be continuing, the Collateral Agent shall have the following rights
and remedies as set forth in this Section 7:

 

(a)                                 If any Event of Default shall occur and be
continuing, the Collateral Agent may exercise in addition to all other rights
and remedies granted to it under this Agreement, the Securities Purchase
Agreement, the Guaranty, the other Transaction Documents and under any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC and other
applicable law.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event the Collateral Agent, without demand of
performance or other demand, advertisement or notice of

 

19

--------------------------------------------------------------------------------


 

any kind (except the notice specified below of time and place of public or
private sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable law), may (i) reclaim, take
possession, recover, store, maintain, finish, repair, prepare for sale or lease,
shop, advertise for sale or lease and sell or lease (in the manner provided
herein) the Collateral, and in connection with the liquidation of the Collateral
and collection of the accounts receivable pledged as Collateral, use any
Trademark, Copyright, or process used or owned by such Grantor, and
(ii) forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and may forthwith sell, lease, assign, give an option or
options to purchase or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of the
Collateral Agent’s offices or elsewhere at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
To the extent any Grantor has the right to do so, such Grantor authorizes the
Collateral Agent, on the terms set forth in this Section 7, to enter the
premises where the Collateral is located, to take possession of the Collateral,
or any part of it, and to pay, purchase, contact, or compromise any encumbrance,
charge, or lien which, in the opinion of the Collateral Agent, appears to be
prior or superior to its security interest.  The Collateral Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases.  Each
Grantor further agrees, at the Collateral Agent’s request, to assemble its
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Collateral Agent and the other Secured Parties shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale as provided in Section 7(h) below, with each Grantor
remaining jointly and severally liable for any deficiency remaining unpaid after
such application, and only after so paying over such net proceeds and after the
payment by the Collateral Agent of any other amount required by any provision of
law, need the Collateral Agent account for the surplus, if any, to any Grantor. 
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against the Collateral Agent or any other Secured
Party arising out of the repossession, retention or sale of the Collateral. 
Each Grantor agrees that the Collateral Agent need not give more than ten
(10) days’ notice (which notification shall be deemed given if sent in care of
the Company in accordance with paragraph 13H of the Securities Purchase
Agreement) of the time and place of any public sale or of the time after which a
private sale may take place and that such notice is reasonable notification of
such matters.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or disposition of its Collateral are insufficient to pay
all amounts to which the Collateral Agent and the other Secured Parties are
entitled from such Grantor, such Grantor also being liable for the attorneys’
fees and expenses of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

(b)                                 As to any Collateral constituting
certificated securities or uncertificated securities, if, at any time when the
Collateral Agent shall determine to exercise its right to sell the whole or any
part of such Collateral hereunder, such Collateral or the part thereof to be
sold shall not, for any reason whatsoever, be effectively registered under the
Securities Act of 1933, as amended (as so amended the “Act”), the Collateral
Agent may, in its discretion (subject only to applicable Requirements of Law),
sell such Collateral or part thereof by private sale in such

 

20

--------------------------------------------------------------------------------


 

manner and under such circumstances as the Collateral Agent may deem necessary
or advisable, but subject to the other requirements of this Section 7(b), and
shall not be required to effect such registration or cause the same to be
effected.  Without limiting the generality of the foregoing, in any such event
the Collateral Agent may, in its sole discretion: (i) in accordance with
applicable securities laws, proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof could be or shall have been filed under the Act; (ii) approach and
negotiate with a single possible purchaser to effect such sale; and
(iii) restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof.  In addition to
a private sale as provided above in this Section 7(b), if any of such Collateral
shall not be freely distributable to the public without registration under the
Act at the time of any proposed sale hereunder, then the Collateral Agent shall
not be required to effect such registration or cause the same to be effected but
may, in its sole discretion (subject only to applicable requirements of law),
require that any sale hereunder (including a sale at auction) be conducted
subject to such restrictions as the Collateral Agent may, in its sole
discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.

 

(c)                                  Each Grantor agrees that in any sale of any
of such Collateral, whether at a foreclosure sale or otherwise, the Collateral
Agent is hereby authorized to comply with any limitation or restriction in
connection with such sale as it may be advised by counsel is necessary in order
to avoid any violation of applicable law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain qualifications
and restrict such prospective bidders and purchasers to Persons who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any governmental authority, and each Grantor further agrees that
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Collateral
Agent nor any other Secured Party be liable nor accountable to such Grantor for
any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

(d)                                 Each Grantor also agrees to pay all fees,
costs, and reasonable expenses of the Collateral Agent or any of the other
Secured Parties, including reasonable attorneys’ fees and expenses, incurred in
connection with the enforcement of any of its rights and remedies hereunder.

 

(e)                                  Upon the Collateral Agent’s request, each
Grantor agrees that it will promptly execute assignments of its entire right,
title and interest in and to each its Patents, Trademarks, Copyrights, and
Licenses.  Such assignments shall be in form and content which is recordable in
the United States Patent and Trademark Office or Copyright Office, or any
similar office or agency in any other country or any political subdivision
thereof, as applicable, and otherwise reasonably acceptable to the Collateral
Agent.

 

21

--------------------------------------------------------------------------------


 

(f)                                   Except as otherwise expressly permitted
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral.

 

(g)                                 Each Grantor agrees that a breach of any
covenants contained in this Section 7 will cause irreparable injury to the
Collateral Agent, on behalf of itself and the other Secured Parties, that in
such event the Collateral Agent and the other Secured Parties would have no
adequate remedy at law in respect of such breach and, as a consequence, agrees
that in such event each and every covenant contained in this Section 7 shall be
specifically enforceable against such Grantor, and each Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that the Secured Obligations are not then
due and payable.

 

(h)                                 The Proceeds of any sale, disposition or
other realization upon all or any part of the Collateral shall be distributed by
the Collateral Agent in the following order of priorities:

 

First, to the Collateral Agent in an amount sufficient to pay in full the
reasonable costs of the Collateral Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Collateral Agent and the other
Secured Parties in connection therewith, including reasonable attorneys’ fees
and expenses;

 

Second, to the Secured Parties in an amount sufficient to pay in full the
reasonable costs of the Secured Parties in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Secured Parties in connection
therewith, including reasonable attorneys’ fees and expenses;

 

Third, to the Secured Parties in an amount equal to the then unpaid principal of
and accrued interest, all Premiums and all other fees and charges payable on the
Secured Obligations;

 

Fourth, to the Secured Parties in an amount equal to any other Secured
Obligations under any of the Transaction Documents which are then unpaid; and

 

Finally, upon payment in full in cash of all of the Secured Obligations under
the terms of the Transaction Documents, to the Grantors or their representatives
according to their interests or as a court of competent jurisdiction may direct.

 

SECTION 8.                         Grant of License to Intellectual Property. 
For the purpose of enabling the Collateral Agent to exercise its rights and
remedies under Section 7, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Copyright, Patent or Trademark, and to exercise any rights held
by such Grantor under any License, now owned or hereafter acquired by such
Grantor or in which such Grantor now holds or hereafter acquires any interest,
and wherever the same may be located, and including in such

 

22

--------------------------------------------------------------------------------


 

license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof, subject to any applicable
restrictions or limitations contained in such License.

 

SECTION 9.                         Limitation on the Collateral Agent’s Duty in
Respect of Collateral.  The Collateral Agent shall be deemed to have acted
reasonably in the custody, preservation and disposition of any of the Collateral
if it takes such action as the applicable Grantor requests in writing, but
failure of the Collateral Agent to comply with any such request shall not in
itself be deemed a failure to act reasonably, and no failure of the Collateral
Agent to do any act not so requested shall be deemed a failure to act
reasonably.

 

SECTION 10.                  Reinstatement.  This Agreement shall remain in full
force and effect and continue to be effective against each Grantor should any
petition be filed by or against such Grantor for liquidation or reorganization,
should such Grantor become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s property and assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

SECTION 11.                  Miscellaneous.

 

(a)                                 Notices.  Any notice or other communication
hereunder shall be addressed and delivered (i) to any Grantor by delivering such
notice care of the Company in accordance with paragraph 13H of the Securities
Purchase Agreement, and (ii) to the Collateral Agent at the address and
telefacsimile number set forth under the Collateral Agent’s signature block of
this Agreement.

 

(b)                                 Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(c)                                  Headings. The various headings in this
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this agreement or any provisions hereof.

 

(d)                                 No Waiver; Cumulative Remedies.

 

(i)                                    The Collateral Agent and each other
Secured Party shall not by any act, delay, omission or otherwise be deemed to
have waived any of its respective rights or remedies hereunder, nor shall any
single or partial exercise of any right or remedy hereunder on

 

23

--------------------------------------------------------------------------------


 

any one occasion preclude the further exercise thereof or the exercise of any
other right or remedy.

 

(ii)                                The rights and remedies hereunder provided
are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights and remedies provided by law.

 

(iii)                            None of the terms or provisions of this
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by each of the Grantors and the Collateral Agent.

 

(e)                                  Time is of the Essence.  Time is of the
essence for the performance of each of the terms and provisions of this
Agreement.

 

(f)                                   Termination of this Agreement.  Subject to
Section 10, this Agreement shall terminate upon the full, complete and final
payment and performance of the Secured Obligations under the Securities Purchase
Agreement.

 

(g)                                 Release of Collateral.  Upon any sale or
other disposition of title in or to any assets of any Grantor constituting
Collateral permitted under the Securities Purchase Agreement, the Collateral
Agent, at the reasonable request and at the expense of the applicable Grantor,
will execute and deliver to such Grantor such instruments (including UCC partial
release statements) acknowledging the release of the Collateral Agent’s security
interest in such Collateral so sold or otherwise disposed of, provided that such
security interest shall continue to attach to and be perfected in the Proceeds
of such Collateral, and will record such instruments with the United States
Patent and Trademark Office and the United States Copyright Office as may be
necessary to evidence the release of the Collateral Agent’s security interest in
such Collateral.

 

(h)                                 Successor and Assigns.  This Agreement and
all obligations of each of the Grantors hereunder shall be binding upon the
successors and assigns of each such Grantor, and shall, together with the rights
and remedies of the Collateral Agent and the other Secured Parties hereunder,
inure to the benefit of such Collateral Agent and other Secured Parties, any
future holder of any Note and their respective successors and assigns.  No sales
of participations, other sales, assignments, transfers or other dispositions of
any agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the security
interest created herein and granted to the Collateral Agent hereunder.

 

(i)                                    Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE., EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS OR REMEDIES
HEREUNDER IN RESPECT OF ANY PARTICULAR

 

24

--------------------------------------------------------------------------------


 

COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

(j)                                    Waiver of Jury Trial.  EACH GRANTOR AND
THE COLLATERAL AGENT IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR
INSTRUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR THE ACTIONS OF THE
COLLATERAL AGENT OR THE OTHER SECURED PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

(k)                                 Jurisdiction; Venue.  Each Grantor
irrevocably submits to the non-exclusive jurisdiction of any New York state or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
any of the agreements, documents or instruments delivered in connection herewith
or therewith.  To the fullest extent permitted by applicable law, each Grantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(l)                                    Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so delivered shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.  Each such agreement shall become effective upon the execution
of a counterpart hereof or thereof by each of the parties hereto.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
pdf shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(m)                             Additional Grantors.  From time to time
subsequent to the date hereof, additional Subsidiaries and/or Affiliates of the
Company may become parties hereto, as additional Grantors (each, an “Additional
Grantor”), by executing a Joinder Agreement.  Upon the delivery of the Joinder
Agreement to the Collateral Agent, such Additional Grantor shall be a Grantor
and shall be as fully a party hereto as if such Additional Grantor were an
original signatory hereof.

 

[The remainder of this page is intentionally left blank.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized signatory on the date first set
forth above.

 

 

 

GRANTORS:

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Todd Alan Brooks

 

Name:

Todd Alan Brooks

 

Title:

President

 

 

 

 

 

ZAZA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John E. Hearn, Jr.

 

Name:

John E. Hearn, Jr.

 

Title:

President

 

 

 

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

By:

/s/ Todd Alan Brooks

 

Name:

Todd Alan Brooks

 

Title:

Manager

 

 

 

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Craig M. McKenzie

 

Name:

Craig M. McKenzie

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Accepted and acknowledged by:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

 

By:

/s/ Mauri J. Cowen

 

Name:

Mauri J. Cowen

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

5555 San Felipe Street, Suite 1150

 

Houston, TX  77056

 

Attention:

Mauri Cowen

 

Facsimile:

713-235-9213

 

 

--------------------------------------------------------------------------------